Title: Anonymous ("Goodwill") to Thomas Jefferson, 1 June 1812
From: Anonymous,“Goodwill” (“A Friend to the Christian Religion”)
To: Jefferson, Thomas


          Sir, ——— June 1,
1812
          Being retired, as you now are from the affairs of State, you doubtless have much time which you devote to reading. Permit a friend to recommend the writings of Bishop Porteus, the late Bishop of London. Also Dr. Buchanan’s researches in Asia. And should you wish to look at the productions of any Lady I think you would find the writings of Miss Hannah Moore, especially her late work, called practical piety, to be well worthy of your perusal.—Nothing will give me greater joy that than to hear, that the books above mentioned have been read by you with satisfaction and delight.
          And be assured, Sir, it would be no small gratification to all your religious friends to hear, that your library was as well furnished with books on practical religion as it is with books of taste on other subjects. And it would give them still greater joy to hear you introduce and hold conversation on religious topics, with the same ease and apparent satisfaction, which you converse on other topics. But I am sorry to say, that not a word of this did I hear, tho I had the privilege of passing an hour or two at your house.
          Every person, who knows the true consolation, which religion can, & does afford, to all who enjoy it, must continually aim to extend its benign influence & if possible induce all to seek it.
           The wise man tells us it is better, than silver & more to be desired, than the most fine gold.
          That you, Honored Sir, and the humble writer of these lines may ever taste its joys is the sincere prayer of one, who for good reasons with holds his name, a little longer, but hopes to make himself known to you as your real friend, at a future period.
        